Citation Nr: 0833738	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-41 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right shoulder 
swelling, pain in the right arm and shoulder, and loss of 
strength in the right arm, as secondary to service-connected 
post-traumatic neuropathy of the right ulnar nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1977 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision, which 
denied a claim for service connection for right shoulder 
swelling, pain in the right arm and shoulder, and loss of 
strength in the right arm, as secondary to service-connected 
post-traumatic neuropathy of the right ulnar nerve.


FINDING OF FACT

The veteran's right shoulder swelling, pain in the right arm 
and shoulder, and loss of strength in the right arm is not 
etiologically related to service or to a service-connected 
disability.


CONCLUSION OF LAW

The veteran's right shoulder swelling, pain in the right arm 
and shoulder, and loss of strength in the right arm was not 
incurred in or aggravated by active military service and is 
not proximately due to or the result of any service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The Board notes, however, that the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was rescinded by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008). 

A VCAA letter was provided to the veteran in March 2004.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  This letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
The Board notes that, while this letter informed the veteran 
of the requirements for establishing service connection on a 
secondary basis, it did not inform the veteran of the 
requirements for establishing service connection on a direct 
basis.  However, the Board finds that the veteran was 
notified of these requirements in the December 2005 statement 
of case (SOC).  In addition, it is clear from the September 
2008 Appellant's Brief that the veteran and his 
representative had actual knowledge of these requirements.  
Therefore, to remand for further development would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board further concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding, available records that he wanted VA 
to obtain or that he felt were relevant to his claim.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  
The veteran was provided a VA examination for his right 
shoulder swelling, pain in the right arm and shoulder, and 
loss of strength in the right arm most recently in April 
2007.  The Board finds this examination report and opinion to 
be thorough and complete.  The examiner noted that the claims 
file had been reviewed.  Therefore, this examination report 
and opinion are sufficient upon which to base a decision with 
regards to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).







II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

The veteran is seeking entitlement to service connection for 
right shoulder swelling, pain in the right arm and shoulder, 
and loss of strength in the right arm, as secondary to 
service-connected post-traumatic neuropathy of the right 
ulnar nerve.  The veteran contends that his shoulder problems 
are a direct result of his service-connected injury.  See 
Statement of Accredited Representative in Appealed Case, 
September 2007.  A review of the veteran's service medical 
records reflects no complaints, treatment, or diagnosis of a 
shoulder injury.  

The Board observes that there appears to be some variation in 
the veteran's account of how he originally injured his right 
shoulder.  In a January 2005 VA treatment record, the veteran 
reported that he injured himself in 2000 while working as an 
elevator operator moving a bulk mail container at the postal 
office.  In a May 2005 VA treatment record, the veteran 
reported that he injured himself moving mail.  He stated 
that, after pulling and pushing mail during the day, he noted 
pain the following day with knots in his neck and shoulder.  
In a July 2006 VA treatment record, the veteran reported that 
he was working for the postal office in September 2000 when 
he woke up one morning with shoulder and neck pain.  The 
veteran stated that his primary care physician at the time 
told him that he had muscle problems due to his job and 
placed him on work restrictions.  He reported no specific 
trauma but the gradual onset of pain.  

Regardless of whether the veteran injured himself by moving 
mail in a specific incident or simply woke up one morning 
with neck and shoulder pain, it is clear from the veteran's 
assertions and his treatment records that his complaints of 
shoulder pain began in approximately September 2000.

With regards to granting service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2007).  The Board notes that the evidence of record 
indicates that the veteran currently has a type II slap tear 
of the labrum of the right shoulder, supraspinatus 
tendinopathy, and acromioclavicular osteoarthritis.  See VA 
MRI report, June 2006.  However, the claims folder contains 
no medical evidence of record indicating that the veteran 
injured his right shoulder in service or relating any current 
right shoulder disability to service.  In addition, the 
veteran does not allege that he incurred his right shoulder 
disability in service.  As such, the veteran's claim cannot 
be granted on a direct basis.  See Hickson, supra. 

With regards to granting service connection on a secondary 
basis, the Board notes that the veteran has undergone a VA 
examination most recently in April 2007.  At the April 2007 
VA examination, the examiner reviewed the veteran's claims 
folder and noted his medical history.  He noted the veteran's 
assertions that he would be undergoing right shoulder 
surgery.  Upon examination of the veteran and an extensive 
review of his medical history and his current complaints, the 
examiner concluded that it is not at all likely that the 
veteran's right shoulder or arm complaints are in any way 
related to his service-connected disability, injury, or right 
ulnar nerve injury in the right hand.  He further noted that 
subsequent evaluations at the VA hospital during 2006 
indicate specific intra-articular pathology to the right 
shoulder again, not related to an ulnar nerve injury in the 
right hand.     

The opinion proferred by the VA examiner in April 2007 is 
consistent with an early opinion proferred by a private 
physician in a March 2003 private treatment record.  The 
private physician opined that the veteran's right shoulder 
strain was likely caused or aggravated by his September 29, 
2000 injury at the postal office.  See Dr. R.A.S., M.D. 
treatment record, March 2003.  He went on to state that the 
veteran's service-connected right ulnar laceration would not 
have caused a shoulder strain, and generally would not be 
expected to produce pain in the right shoulder.  Id.

Also of record is the report of a prior VA examination 
conducted in August 2004.  The examiner reported that he 
reviewed the claims folder and noted the veteran's complaints 
of shoulder pain and feelings of fullness in the axillary 
area.  However, at no point did this examiner specifically 
discuss the September 2000 injury to the veteran's right 
shoulder.  Upon examination of the veteran, the examiner 
concluded that the veteran's complaints of numbness and 
tingling at the ulnar-supplied area of the left forearm and 
left fourth and fifth fingers, as well as contribution to 
some decrement of grip strength and intermittent sensation of 
fullness in the right axillary area are at least as likely as 
not caused by his ulnar neuritis.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000). 

With regards to the August 2004 VA opinion, the examiner 
indicated that the veteran's complaints of numbness and 
tingling at the ulnar-supplied area of the right forearm and 
right fourth and fifth fingers, as well as contribution to 
some decrement of grip strength, are at least as likely as 
not caused by his ulnar neuritis.  The veteran is clearly 
already service-connected for his post-traumatic neuropathy 
of the right ulnar nerve.  Therefore, the veteran cannot be 
service-connected again for the symptoms relating to this 
service-connected disability.  However, this examiner also 
indicated that the veteran's complaint of intermittent 
sensation of fullness in the right axillary area is at least 
as likely as not caused by his ulnar neuritis.  In rendering 
this opinion, the examiner offered no comment or opinion 
regarding the veteran's injury to his right shoulder in 
September 2000.  As the veteran has indicated consistently 
throughout the private and VA treatment records that he 
injured his right shoulder in September 2000 while working at 
the postal office, the Board finds that an adequate opinion 
must address this post-service injury and its effect on his 
current right shoulder condition.  While the examiner claimed 
to review the veteran's medical history, the examination 
report does reflect consideration of the September 2000 
injury.

With regards to the April 2007 VA opinion, the Board notes 
that the VA examiner offered a detailed rationale for his 
opinion based on a complete and extensive review of the 
claims folder, taking into account the veteran's post service 
injury while working for the postal service.  In addition, 
his opinion is supported by the March 2003 private opinion.  
Therefore, the Board finds the April 2007 VA opinion to be 
the most probative opinion of record.  

As the competent medical evidence of record does not indicate 
that the veteran injured his right shoulder in service, that 
his current right shoulder condition can be related to his 
active duty, or that his current right shoulder condition is 
related in any way to his service-connected post-traumatic 
neuropathy of the right ulnar nerve, service connection 
cannot be granted on either a direct or a secondary basis.

The Board acknowledges the veteran's contention that he has a 
current right shoulder condition as the result of his 
service-connected post-traumatic neuropathy of the right 
ulnar nerve.  The veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for right shoulder 
swelling, pain in the right arm and shoulder, and loss of 
strength in the right arm, as secondary to service-connected 
post-traumatic neuropathy of the right ulnar nerve is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


